Case: 14-20579       Document: 00513401222         Page: 1     Date Filed: 03/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                     No. 14-20579                                   FILED
                                   Summary Calendar                             March 1, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ANDREA MICHELLE TELLISON,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:13-CR-167


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Andrea Michelle Tellison claims the evidence was insufficient to support
her jury-trial convictions for: 14 counts of health-care fraud, in violation of 18
U.S.C. §§ 1347 and 2 (aiding-and-abetting liability); and, seven counts of
aggravated identity theft, in violation of 18 U.S.C. § 1028A.
       Tellison preserved her sufficiency claims because she moved for
judgment of acquittal at the close of the Government’s case and rested without


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
      Case: 14-20579   Document: 00513401222     Page: 2   Date Filed: 03/01/2016


                                  No. 14-20579

introducing any evidence. See United States v. DeLeon, 247 F.3d 593, 596 n.1
(5th Cir. 2001). Accordingly, her claims are reviewed de novo, “view[ing] all
evidence . . . in the light most favorable to the [G]overnment, with all
reasonable inferences and credibility choices to be made in support of the jury’s
verdict”. United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012) (quoting
United States v. Ford, 558 F.3d 371, 375 (5th Cir. 2009)). “The evidence
presented need not exclude every reasonable hypothesis of innocence or be
wholly inconsistent with every conclusion except that of guilt.” United States
v. Imo, 739 F.3d 226, 235 (5th Cir. 2014) (internal quotation marks omitted)
(quoting United States v. Moreno-Gonzalez, 662 F.3d 369, 372 (5th Cir. 2011)).
       To prove health-care fraud, the Government must establish, beyond a
reasonable doubt, that Tellison
             knowingly and willfully execute[d], or attempt[ed] to
             execute, a scheme or artifice[ ] (1) to defraud any
             health care benefit program; or (2) to obtain, by means
             of false or fraudulent pretenses, representations, or
             promises, any of the money or property owned by, or
             under the custody or control of, any health care benefit
             program, in connection with the delivery of or payment
             for health care benefits, items, or services.

Id. at 235–36 (quoting 18 U.S.C. § 1347). The Government need not prove that
Tellison either submitted fraudulent documentation or “had actual knowledge
of or specifically intended to violate the applicable health care fraud statutes”.
Id.
       For aiding-and-abetting liability, “the Government must establish [,
beyond a reasonable doubt,] that (1) the elements of [health-care fraud]
occurred and (2) [Tellison] associated with the criminal activity, participated
in it, and acted to help it succeed”. United States v. Barnes, 803 F.3d 209, 216
(5th Cir. 2015).



                                        2
    Case: 14-20579    Document: 00513401222      Page: 3   Date Filed: 03/01/2016


                                 No. 14-20579

      Tellison does not dispute that Texas Durable Medical Company, which
she co-owned and managed, defrauded Medicare and Medicaid by submitting
claims for enteral nutrition and feeding supplies that were not: prescribed by
a physician; medically necessary; or delivered to beneficiaries. Instead, she
contends the Government has not established she: submitted the fraudulent
claims; assisted another person in doing so; or knew of them.
      For the following reasons, and viewing the evidence in the requisite light
most favorable to the Government, sufficient evidence established that
Tellison knowingly and willfully defrauded Medicare and Medicaid, or aided
and abetted others in doing so.      The Government established, inter alia:
Tellison’s signature was on forms falsely certifying beneficiaries needed
enteral nutrition; Tellison admitted to investigators that she knew Texas
Durable was billing Medicare and Medicaid for items that were neither
medically necessary nor being delivered to beneficiaries; and Tellison admitted
she was responsible for the company’s daily activities, including its billing.
      Moreover, Tellison’s knowledge and intent to defraud Medicare and
Medicaid could have been inferred from her position of authority at Texas
Durable. See United States v. Willett, 751 F.3d 335, 339–42 (5th Cir. 2014).
The Government presented evidence that, in addition to being a co-owner and
manager of Texas Durable, Tellison: was listed as the company’s authorized
representative and contact person on Medicare forms, bank accounts, and
suppliers’ records; was present during several on-site inspections; was
responsible for ensuring the company complied with state and federal laws;
and had extensive knowledge of the billing codes for enteral nutrition and
feeding supplies.
      Concerning her identity-theft convictions (Texas Durable’s knowingly
and unlawfully using physicians’ unique identification numbers to submit the



                                        3
    Case: 14-20579    Document: 00513401222     Page: 4   Date Filed: 03/01/2016


                                 No. 14-20579

fraudulent claims to Medicare and Medicaid), Tellison asserts only that,
because there was no evidence she committed health-care fraud, the evidence
was, therefore, insufficient to support her convictions for aggravated identity
theft. But, as discussed supra, the evidence was sufficient to sustain those
convictions. In any event, Tellison does not provide factual or legal analysis to
support her claim. Consequently, she has abandoned her challenge due to
inadequate briefing. United States v. Cothran, 302 F.3d 279, 286 n.7 (5th Cir.
2002).
      AFFIRMED.




                                       4